PD-0372-15
                          PD-0372-15                       COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                        Transmitted 3/31/2015 12:51:43 PM
                                                             Accepted 4/1/2015 4:49:56 PM
                                                                             ABEL ACOSTA
                           NO.
                                                                                     CLERK

                                 IN THE


     TEXAS COURT OF CRIMINAL APPEALS
                            AUSTIN, TEXAS

                             LUIS SANCHEZ
                              PETITIONER,

                                   V.

                            STATE OF TEXAS
                             RESPONDENT

     MOTION TO EXTEND TIME TO FILE
   PETITION FOR DISCRETIONARY REVIEW
                           NO. 11-12-00279-CR
                          COURT OF APPEALS
                FOR THE ELEVENTH DISTRICT OF TEXAS
                              AT EASTLAND
                  On appeal from Cause Number B-37,135
                        in the 161st Judicial District
                          of Ector County, Texas
                   Honorable John Smith, Judge Presiding

M. Michele Greene
State Bar No.00789966
2833 Wildwood Ave.
Odessa, Texas 79761
(432) 238-1255
mmg@michelegreenelaw.com                       April 1, 2015


Attorney for Petitioner
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        NOW COMES Luis Sanchez, Petitioner in the above-entitled and numbered

cause, (hereinafter referred to as “Petitioner”), files this his Motion to Extend Time

to File Petition For Discretionary Review pursuant to Rules 10.5(b) and 68.2(c) of

the TEXAS RULES OF APPELLATE PROCEDURE, and would respectfully show the Court

as follows:

                                           I.

        This appeal arises out of a trial that resulted in a Judgment of Conviction by

Court dated September 18, 2012, (the “Judgement”).            Petitioner appealed the

Judgment to the Eleventh Court of Appeals. On March 5, 2015–approximately two

and a half years later---the appellate court issued its judgment affirming the

Judgment.

                                           II.

        Petitioner’s Petition for Discretionary Review is due to be filed on April 6,

2015.

                                          III.

        After receiving the appellate court’s opinion in this cause, Petitioner’s court-

appointed counsel M. Michele Greene, (“Greene”), contacted the Honorable John

Smith regarding filing a Petition for Discretionary Review on behalf of Petitioner.

                                            1
After receiving Judge Smith’s approval to proceed forward with this appeal, Greene

contacted Petitioner regarding the appellate court’s decision in this case and

requesting permission to file a Petition for Discretionary Review on Petitioner’s

behalf. Greene received Petitioner’s written approval late last week authorizing

Greene to research, write, and file a Petition for Discretionary Review in this cause.

Greene will be out of the office for the Easter holiday and thus will be unable to begin

working on a Petition for Discretionary Review until after April 6, 2015.

                                          IV.

      Because Greene did not receive Petitioner’s authorization to proceed forward

with this appeal until late last week, Petitioner was unable to timely file his Petition

for Discretionary Review. As such, this request is not made for purposes of delay but

so that justice may be served. Accordingly, Petitioner respectfully requests the Court

to grant a first extension of the deadline for filing his Petition for Discretionary

Review for an additional 30 days, i.e., until May 6, 2015.

      WHEREFORE, Petitioner Luis Sanchez prays that the Court extend the time

for filing his Petition for Discretionary Review until May 6, 2015.




                                           2
                                           Respectfully submitted,

                                           M. MICHELE GREENE,
                                           ATTORNEY AT LAW
                                           2833 Wildwood Ave.
                                           Odessa, Texas 79761
                                           (432) 238-1255
                                           mmg@michelegreenelaw.com

                                     By:   /s/ M. Michele Greene
                                           M. Michele Greene
                                           State Bar No.00789966

                                           ATTORNEY FOR PETITIONER
                                           LUIS SANCHEZ


                         Certificate of Compliance

      In accordance with Rules 9.4(e) and (i) of the TEXAS RULES OF APPELLATE

PROCEDURE, the undersigned attorney of record certifies that the Motion to Extend

Time to File Petition for Discretionary Review contains 14-point typeface for the

body of the motion, contains 348 words, excluding those words identified as not

being counted in Rule 9.4(i)(1), and was prepared on Word Perfect Version 9.


                                           /s/ M. Michele Greene
                                           M. Michele Greene




                                       3
                       CERTIFICATE OF SERVICE

       I hereby certify that on this 31ST day of March, 2015, a true and correct copy
of the above and foregoing Petitioner’s Motion to Extend Time to File Petition For
Discretionary Review was sent via email to the following:

Michael Bloch
Ector County District Attorney’s Office
Ector County Courthouse
300 N. Grant Ave. Rm. 305
Odessa, Texas 79761
MICHAEL.BLOCH@ectorcountytx.gov

Attorney for Appellee



                                              /s/ M. Michele Greene
                                              M. Michele Greene




                                          4